Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 8, line 1, filed 15 February 2022, with respect to the rejection of Claims 1-4 and 6-11 under 35 U.S.C. 102(a)(1) as being anticipated by Fukuie et al. (Japanese Patent Publication No. JP 2018-0156618 A), hereinafter Fukuie; and Claims 1, 3-6, and 8-14 under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (Japanese Patent Publication No. JP WO2014/157131 A1), hereinafter Hayashi; have been fully considered and are, in light of the amendments made, persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bae et al. (Korean Patent Publication No. KR 2010-023126 A), hereinafter Bae, and in further view of Jang et al. (United States Patent Publication No. US 2020/0255623 A1), hereinafter Jang.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (Korean Patent Publication No. KR 2010-023126 A), hereinafter Bae, and in further view of Jang et al. (United States Patent Publication No. US 2020/0255623 A1), hereinafter Jang.
6.	Regarding Claims 1-3 and 5-14, Bae teaches (Paragraph [0025]) an ethylenically unsaturated group-containing compound comprising one or two aromatic rings. Bae teaches (Paragraph [0027]) a photoinitiator. Bae teaches (Paragraph [0025]) the ethylenically unsaturated group-containing compound comprising at least one of groups consisting of the compounds represented by Formula (1) to Formula (8) and Formula (13) to Formula (14) of the present application. Bae teaches (Paragraphs [0021]) a solvent. Bae teaches (Table 1, Paragraphs [0053-0062]) the photosensitive resin composition contains no solvent. Bae teaches (Paragraph [0025]) the ethylenically unsaturated group-containing compound comprising the compound represented by Formula (1) of the present application. Bae teaches (Paragraph [0045]) coating a substrate with the photosensitive resin composition. Bae teaches (Paragraph [0033]) performing an exposure step to the coated film. Bae teaches (Claim 11) an optical film formed from the photosensitive resin composition. Bae teaches (Paragraph [0033]) a wavelength of the exposure step is 200 to 500 nm.
7.	However, Bae fails to explicitly teach a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups. Furthermore, Bae fails to explicitly teach a weight ratio of the ethylenically unsaturated group-containing compound to the bisphenol fluorene oligomer is 0.50 to 0.95. Furthermore, Bae fails to explicitly teach the weight-average molecular weight of the bisphenol fluorene oligomer is 500 to 5000. Furthermore, Bae fails to explicitly teach the viscosity of the photosensitive resin composition is 600 to 7000 mPa-s at 25 °C. Furthermore, Bae fails to explicitly teach performing a baking step to the exposed coated film to form an optical film on the substrate. Furthermore, Bae fails to explicitly teach a temperature of the baking step is 130 to 280 *C. Furthermore, Bae fails to explicitly teach when the thickness of the optical film is 20 to 120 pm, penetration for a visible light with a wavelength of 380 to 780 nm is equal to or greater than 85 %. Furthermore, Bae fails to explicitly teach when the thickness of the optical film is 20 to 120 m, penetration for an infrared ray with a wavelength of 780 to 1100 nm is equal to or greater than 90 %. Furthermore, Bae fails to explicitly teach when the thickness of the optical film is 20 to 120 pm, a warpage of the optical film relative to the substrate is less than 0.25 mm.
8.	While Bae fails to explicitly teach the viscosity of the photosensitive resin composition is 600 to 7000 mPa-s at 25 °C, Bae does teach (Table 1) the photosensitive resin composition having a viscosity of 560 mPa-s at 25 °C. MPEP §2144.05(I) states: “prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).” Herein, the disclosed viscosity of 560 is deemed sufficiently close to the range of viscosities claimed herein that a person of ordinary skill in the art would, through routine experimentation, discover that, at minimum, 600 mPa-s at 25 °C. MPEP §2144.05(II)(A) states: “’where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae to discover workable ranges of viscosities.
9.	Jang teaches (Paragraphs [0090-0096]) a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups. Jang teaches (Paragraphs [0090-0096]) the weight-average molecular weight of the bisphenol fluorene oligomer is 500 to 5000. Bae in view of Jae inherently teaches that when the thickness of the optical film is 20 to 120 μm, penetration for a visible light with a wavelength of 380 to 780 nm is equal to or greater than 85 %. Bae in view of Jae inherently teaches that when the thickness of the optical film is 20 to 120 μm, penetration for an infrared ray with a wavelength of 780 to 1100 nm is equal to or greater than 90 %. Bae in view of Jae inherently teaches that when the thickness of the optical film is 20 to 120 μm, a warpage of the optical film relative to the substrate is less than 0.25 mm. Jang teaches (Paragraphs [0090-0096]) the use of a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups can modify the refractive index of the resulting film.
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae to incorporate the teachings of Jang of the composition comprising a bisphenol fluorene oligomer comprising one or two (meth)acryloyl groups and the weight-average molecular weight of the bisphenol fluorene oligomer is 500 to 5000. Doing so would result in the ability to modify the refractive index of the resulting film, as recognized by Jang.
11.	While Bae in view of Jang fails to explicitly teach a weight ratio of the ethylenically unsaturated group-containing compound to the bisphenol fluorene oligomer is 0.50 to 0.95. MPEP §2144.05(II)(A) states: “’where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae in view of Jan to discover workable ranges of relative ratios of the components of the composition.
12.	Jang teaches (Paragraph [0118]) performing a baking step to the exposed coated film. Jang teaches (Paragraph [0118]) a temperature of the baking step is 130 to 180 oC. Jang teaches (Paragraph [0118]) the baking of the film would cure the film.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae to incorporate the teachings of Jang to perform a baking step to the exposed coated film, as well as a temperature of the baking step is 130 to 280 oC. Doing so would result in curing the film, as recognized by Jang.

Conclusion
14.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/01/2022